Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jack Richards on May 3, 2022.
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A method of preparing a crosslinked thermoset open cell shape memory polymer foam comprising:
	forming the crosslinked thermoset open cell shape memory polymer foam from a crosslinked polyurethane polymer, the crosslinked polyurethane polymer comprising the reaction product of: (a) at least one aliphatic diisocyanate monomer[[,]] and (b) at least one aliphatic hydroxyl containing monomer with a functionality greater than 2;
	wherein the at least one aliphatic diisocyanate monomer includes isocyanate groups to match and react with hydroxyl groups of the at least one aliphatic hydroxyl containing monomer.

Claim 5 is cancelled as follows:
5.	(Cancelled).

Clam 9 is amended as follows:
9.	(Currently Amended) The method of claim 2 wherein the foam further comprises additives, the additives including at least one of carbon nanotubes, exfoliated clay, particulate silica, glass fibers, carbon fibers, mineral fillers, metal fillers, glassy polymers, liquid crystalline polymers, or combinations thereof.

Claim 10 is amended as follows:
10.	(Currently Amended) A method of preparing a crosslinked thermoset open cell shape memory polymer foam comprising:
	forming the crosslinked thermoset open cell shape memory polymer foam from a crosslinked polyurethane polymer, the crosslinked polyurethane polymer comprising the reaction product of: (a) at least one aliphatic diisocyanate monomer[[,]] and (b) at least one aliphatic hydroxyl containing monomer with a functionality greater than 2;
	wherein the at least one aliphatic diisocyanate monomer includes isocyanate groups to match and react with hydroxyl groups of the at least one aliphatic hydroxyl containing monomer; and
wherein the at least one aliphatic hydroxyl containing monomer includes polycaprolactone triol.

Claim 13 is cancelled as follows:
13.	(Cancelled).

Claim 19 is cancelled as follows:
19.	(Cancelled).

3.	These claims are renumbered as follows:
Claim 2 becomes Claim 1.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The method of claim 1”.
Claim 4 becomes Claim 3, which depends on claim 1; reads as “The method of claim 1”.
Claim 6 becomes Claim 4, which depends on claim 1; reads as “The method of claim 1”.
Claim 7 becomes Claim 5, which depends on claim 1; reads as “The method of claim 1”.
Claim 8 becomes Claim 6, which depends on claim 5; reads as “The method of claim 5”.
Claim 9 becomes Claim 7, which depends on claim 1; reads as “The method of claim 1”.
Claim 10 becomes Claim 8.
Claim 11 becomes Claim 9, which depends on claim 8; reads as “The method of claim 8”.
Claim 12 becomes Claim 10, which depends on claim 8; reads as “The method of claim 8”.’
Claim 14 becomes Claim 11, which depends on claim 8; reads as “The method of claim 8”.
Claim 15 becomes Claim 12, which depends on claim 11; reads as “The method of claim 11”.
Claim 16 becomes Claim 13. 
Claim 17 becomes Claim 14, which depends on claim 13; reads as “The method of claim 13”.
Claim 18 becomes Claim 15, which depends on claim 13; reads as “The method of claim 13”.
Claim 20 becomes Claim 16, which depends on claim 13; reads as “The method of claim 13”.
Claim 21 becomes Claim 17, which depends on claim 16; reads as “The method of claim 16”.

Reasons for Allowance
4.	The claim objection set forth in paragraph 5 of the previous Office action mailed 02/01/2022 is no longer applicable and thus, withdrawn because the applicants amended claim 21 to correct its informality.
	See Claim Amendment filed 04/21/2022.
5.	The 112, 2nd paragraph rejection set forth in paragraph 6 of the previous Office action mailed 02/01/2022 is no longer applicable and thus, withdrawn because the applicants amended claim 11 to provide the same with clarity.  Written descriptive support for this amendment is found at paragraphs [0096]-[0097] of US PG PUB 2017/0362372. 
	See Claim Amendment filed 04/21/2022.
6.	The obviousness type double patenting rejections based on the claims of US Patents 10,526,437 and 9,745,402 set forth in paragraphs 3 and 4 of the previous Office Action mailed 02/01/2022 are no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 04/06/2022. 
7.	The present claims are allowable over the prior art references of record, namely Langer et al. (US 6,388,0431) and Lau et al. (US 5,875,432).
8.	None of these references cited individually or in combination teaches or would have suggested the claimed method of preparing a crosslinked thermoset open cell shape memory polymer foam comprising: forming the crosslinked thermoset open cell shape memory polymer foam from a crosslinked polyurethane polymer, the crosslinked polyurethane polymer comprising the reaction product of: (a) at least one aliphatic diisocyanate monomer and (b) at least one aliphatic hydroxyl containing monomer with a functionality greater than 2; wherein the at least one aliphatic diisocyanate monomer includes isocyanate groups to match and react with hydroxyl groups of the at least one aliphatic hydroxyl containing monomer.
Specifically, Langer et al. disclose a shape memory polymer composition suitable for various uses, including medical devices, such as stents (Col. 1, lines 9-25).  The shape memory polymer composition taught by Langer et al. comprise at least one hard segment and at least one soft segment, wherein the term “segment” refers to a block or sequence of polymer forming part 
of the shape memory polymer, including triblock-, tetra-block or multiblock copolymers, branch or graft polymers (Col. 4, lines 49-67, Col. 6, lines 30-45, and Col. 9, lines 49-65),
While Langer et al. disclose that at least one kind of the segments are covalently crosslinked to other segments (Col. 4, lines 50-55 and Col. 11, lines 35-40), they do not specifically mention forming a crosslinked thermoset open cell shape memory polymer foam from a crosslinked polyurethane polymer, the crosslinked polyurethane polymer comprising the reaction product of: (a) at least one aliphatic diisocyanate monomer and (b) at least one aliphatic hydroxyl containing monomer with a functionality greater than 2; wherein the at least one aliphatic diisocyanate monomer includes isocyanate groups to match and react with hydroxyl groups of the at least one aliphatic hydroxyl containing monomer as required by the claimed method. 
Lau et al. do not remedy the deficiencies of Langer et al.  Lau et al. only disclose shape memory polymer compositions for stents (Col. 1, lines 9-30, Col. 5, lines 60-67, and Col. 8, lines 36-65).  Lau et al. also disclose that their composition comprise block polymers that may have multiple branches, wherein the molecules within the polymer are covalently bonded or crosslinked through urethane linkages (Col. 16, lines 7-65).  However, like Langer et al., Lau et al. do not specifically mention forming a crosslinked thermoset open cell shape memory polymer foam from a crosslinked polyurethane polymer, the crosslinked polyurethane polymer comprising the reaction product of: (a) at least one aliphatic diisocyanate monomer and (b) at least one aliphatic hydroxyl containing monomer with a functionality greater than 2; wherein the at least one aliphatic diisocyanate monomer includes isocyanate groups to match and react with hydroxyl groups of the at least one aliphatic hydroxyl containing monomer as required by the claimed method.  Thus, the collective teachings of Langer et al. and Lau et al. do not teach or would have suggested the claimed specific method. 
	Accordingly, claims 2-4, 6-12, 14-18 and 20-21 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 12/23/2020.